Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 05/16/2022 is acknowledged.
3.	Applicant's election with traverse of the species of SEQ ID NO:63 in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground that Applicant disagrees with Examiner’s analysis.  This is not found persuasive because the claims are directed to numerous different species which are patentably distinct.
The requirement is still deemed proper and is therefore made FINAL.
4.	 Claim 1-32 are pending and under consideration as they read on SEQ ID NO:63. The Examiner has extended the search to the species of the prior art.
5.	The following rejections are necessitated by the amendment filed on 01/26/2022.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-21 and 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 recites that each of the fragments consists of 20 to 50 amino acids but each of the fragments recited is longer than 20 amino acids in length, rendering the recitations indefinite. 
	Correction is required. 
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-12, 23 and 29-32 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite “a polypeptide construct comprising at least a first and a second fragment of a mature allergen derived from an allergen of the Amb a 1 family of Ambrosia artemisiifolia or variants of said at least first and second two fragments, wherein the first and second fragments are not located adjacent to each other in the mature allergen, wherein each of the first and second fragments consists of 20 to 50 amino acid residues, wherein a. the first fragment is derived from the N-terminus of the mature allergens wherein the first fragment comprises a sequence selected from the group consisting of SEQ ID NOs 2-5, wherein the variants of the first fragment have at least 90% identity thereto and b.) the second fragment is derived from the C-terminus of the mature allergen, wherein the second fragment comprises a sequence selected from the group consisting of SEQ ID NOs 6-11 wherein the variants of the first fragment have at least 90% identity thereto This recitation reads on full length naturally occurring allergens, including the full length Amb a 1 allergens recited in claims 2 and 3.  The comprising language opens up the “polypeptide construct” to include other intervening amino acids and “fragments” between and on the N and/or C-terminus of the two required fragments.  The encompassed full-length Amb a 1 polypeptides  are not markedly different from the product’s naturally occurring counterpart in its natural state. The polypeptides have the same sequence and functional characteristics.   Claims 4-12, 22 and 29-32 only specify subsequences of Amb a 1 polypeptides which are already present in the naturally occurring Amb a 1 polypeptides found in nature.  Claims 23 recites the intended use of the naturally occurring product and claims 29-32 recite a vaccine formulation comprising the polypeptide constructs, particular amounts of the polypeptide construct in a composition in claim 31, the intended use of the vaccine composition of claim 30 and the vaccine composition further comprising a pharmaceutically acceptable excipient which reads on the naturally occurring Amb a 1 polypeptide in water.  The water does not change the polypeptide and the polypeptide does not change the water.  This judicial exception is not integrated into a practical application because there are no additional elements recited in the claims which integrate the judicial exception into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements of being in a vaccine composition, intended use and the addition of a pharmaceutically acceptable excipient when considered separately and in combination do not add significantly more to the exception. 
	As such, claims 1-12, 22-23 and 29-32 are not directed to patent-eligible subject matter. 
	Applicant’s argument filed on 01/26/2022 has been fully considered, but is not found persuasive.
	Applicant argues:
“Applicant respectfully disagrees with the Examiner's analysis. Claim 1 recites a "polypeptide construct." This term is expressly defined in Applicant's specification to refer to "a conjugate or fusion protein comprising the at least two fragments of a mature allergen derived from an allergen of the Amb a 1 family of Ambrosia artemisiifolia or variants of said at least two fragments." See paragraph [0032] of the published specification (emphasis added). The above definition and the rest of the disclosure make it abundantly clear that the claimed polypeptide constructs are not products of nature, but rather conjugates or fusion proteins that comprise the fragments or variants. Persons skilled in the art would not interpret "conjugates" and "fusion proteins" as described as encompassing the natural allergens. Claim 1 has been further amended to include the 12 Hochradl et al.Appl. No. 16/335,022additional limitation, "wherein the first and second fragments are not located adjacent to each other in the mature allergen" to make it even more clear that the polypeptide construct is "not naturally occurring." The limitation "not naturally occurring" can also be added as a limitation if the Examiner deems it appropriate, however, it is not believed to be necessary. Applicant's written description showed a clear distinction between the claimed polypeptide constructs and a naturally occurring allergen, where the claimed polypeptide constructs showed effectiveness in inhibiting an IgE response and low IgE reactivity. See Applicants' Figures 5, 6 and 7. 
Because Applicants' claimed polypeptide constructs do not qualify as judicial exceptions within the meaning of a section 101 analysis, the Examiner is respectfully requested to withdraw her rejections of claims 1-12, 22, 23 and 29-32 under 35 U.S.C. § 101. 

	It is the Examiner’s position that the definition of the construct in the specification is not limited to a non-naturally occurring protein, so the claims read on the naturally occurring Amb a I allergen. The recitation of the first and second fragments not being adjacent to one another does not limit it to a non-naturally occurring protein because the polypeptide construct comprises the fragments and any number of additional amino acids.  A naturally occurring Amb a I protein comprises two fragments recited in the claims which are not adjacent in addition to intervening additional amino acids.  
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the peptides of SEQ ID Nos 1-10, 25-44 and 59-70, the specification does not reasonably provide enablement for a polypeptide construct comprising at least a first and a second fragment of a mature allergen derived from an allergen of the Amb a 1 family of Ambrosia artemisiifolia or variants of said at least first and second two fragments, wherein the first and second fragments are not located adjacent to each other in the mature allergen, wherein each of the first and second fragments consists of 20 to 50 amino acid residues, wherein a. the first fragment is derived from the N-terminus of the mature allergens wherein the first fragment comprises a sequence selected from the group consisting of SEQ ID NOs 2-5, wherein the variants of the first fragment have at least 90% identity thereto and b.) the second fragment is derived from the C-terminus of the mature allergen, wherein the second fragment comprises a sequence selected from the group consisting of SEQ ID NOs 6-11 wherein the variants of the first fragment have at least 90% identity thereto, vaccine compositions or compositions which prevent ragweed pollen allergy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification is not enabled for the genus of polypeptide constructs, compositions, and nucleic acids recited.  The terms encompass any sequence having any number of additions, deletions and substitutions to the recited sequences.  The specification is not enabled to make and use the genus of polypeptide constructs commensurate in scope with the specification for therapeutic use.
The claims do not recite any screening method that one could use to screen for polypeptide constructs that can be made and used commensurate in scope with the specification.  
Predicting polypeptide structure from sequence data of a single amino acid sequence and attempting to utilize the predicted structural determinations to ascertain IgE and IgG binding or functional aspects of any allergen is complex and well outside the realm of routine experimentation. In re Fisher indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related compounds or compositions could result in substantially different pharmacological activities.   
Given the unpredictability in the art of determining allergen function and antibody binding from protein sequence, the claims are not enabled for compositions which comprise variants or derivatives of the Amb a 1 allergens having amino acids substitutions, additions or deletions from the recited peptide sequences which would have predictable allergenic functions for diagnosis and allergy therapy. 
The specification is not enabled for vaccine compositions or compositions which prevent ragweed pollen allergy comprising polypeptide constructs 
At issue is whether or not the claimed compositions could be used as vaccines.  Vaccines are used to prevent specific diseases caused by a specific agent. The claims do not recite any disease to be prevented by the use of the claimed vaccines.  At a minimum, claims directed to using vaccines must be directed to specifically preventing a particular disease.  The “vaccine formulation” would be unsuccessfully used to treat any other disease or disorder than the one that it is formulated to prevent.  One of ordinary skill in the art would be required to perform undue experimentation to make and use a vaccine formulated for preventing disorder X to prevent disorder Y.
Futhermore, even if claims had recited a particular disease to be prevented by using a vaccine, including preventing any type of allergies, the specification does not provide sufficient guidance on how to sufficiently prevent allergies or allergic reactions (vaccination) by administering the claimed compounds. The first criterion in judging a vaccine is the level of antibody (humoral immune response) before and after immunization. The success of the vaccination is judged by the extent of increase in the level of antigen - specific antibody. The second criterion for a vaccine is its ability to stimulate memory T lymphocytes (cell-mediated immune response) (See Kuby; PTO-892 mailed on 10/04/2021; Reference X). As such one of ordinary skill in the art would be required to perform undue experimentation to make and use the genus of vaccines encompassed for pharmaceutical use in preventing disease. 
The 2017 art of Kristiansen et al. (PTO-892 mailed on 10/04/2021; Reference V) teaches that allergen immunotherapy does not prevent allergic disease.  (In particular, paragraph spanning pages 22-23, pages “secondary outcomes” section on pages 24-27, abstract, conclusion, whole document). The 2017 art of Martignago et al. (PTO-892 mailed on 10/04/2021; Reference W) teaches that the only preventive role of allergen immunotherapy is venom immunotherapy in the prevention of fatal reactions to Hymenoptera stings. Other than that there is some evidence for subcutaneous immunotherapy in decreasing the risk of developing asthma in children with allergic rhinitis, while the possible prevention of new sensitizations by both subcutaneous immunotherapy and sublingual immunotherapy requires a higher level of evidence. Regarding allergen immunotherapy as a prophylactic instrument in children at high risk of developing atopy and in patients sensitized but not yet symptomatic, more studies are needed to envision such a role that, if confirmed, could influence the epidemiology of allergy. (In particular, conclusion, abstract, whole document). As such, as of 2017 prophylactic treatments using allergen immunotherapy are not enabled. 
	The specification does not adequately disclose that any allergic disease can be completely prevented by administering the genus of polypeptide construct and “vaccine formulations" recited.  As such, one of ordinary skill in the art would be required to perform undue experimentation to practice the invention commensurate in scope with the claims. 
The specification fails to provide guidance as to how to prevent (100% prevention) a ragweed pollen allergic condition using any of the recited agents. The art is highly unpredictable as to what will be a therapy for any particular allergic disease, so it would require an undue amount of experimentation for one of ordinary skill in the art to practice the claimed invention commensurate in the scope with the claims. The invention may encompass pharmaceutical compositions which treat allergies, but the specification does not disclose how to totally prevent any allergic conditions using a polypeptide construct or “vaccine” composition. 
Since no in vivo studies were used as model system to prevent any disorder it is not clear that reliance on the in vitro data accurately reflects the relative animal efficacy of the claimed therapeutic strategy. The specification does not adequately teach how to effectively treat any disorders or reach any therapeutic endpoint in animals by administrating the polypeptide construct or vaccine.  The specification does not teach how to extrapolate data obtained from the in vitro studies to the development of effective in vivo animal therapeutic treatment, commensurate in scope with the claimed invention.  There must be a rigorous correlation of biological activity between the disclosed in vitro activity and an in vivo effectiveness to establish a method of preventing disease using a polypeptide construct or “vaccine”.  
Although, the specification describes in vitro experiments, there is no correlation on this record between the in vitro studies and the preventing allergy in currently available form for humans or animals.  It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to efficacy in humans or animals  (emphasis added). Ex parte Maas, 9 USPQ2d 1746
In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the genus of “vaccine” compositions claimed, absence of working examples providing evidence which is reasonably predictive that the genus of claimed agents are effective for in vivo use for prevention of disease, and the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed vaccine compositions with a reasonable expectation of success.
Substantiating evidence may be in the form of animal tests, which constitute recognizedscreening procedures with clear relevance to efficacy in humans. See Ex parte Krepelka, 231USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein. Ex parteMaas, 9 USPQ2d 1746. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
Applicant’s arguments filed on 01/26/2022 have been fully considered, but are not found persuasive.
Applicant argues:
The Examiner rejected claims 1-32 under 35 U.S.C. § 112(a) because the specification, while being enabling for the peptides of SEQ ID NOS: 1-10, 25-44 and 59- 70, allegedly does not reasonably provide enablement for polypeptide constructs comprising any number of the peptides of SEQ ID NOS: 1-10, 25-44 and 59-70, vaccine compositions or compositions which prevent ragweed pollen allergy. The Examiner alleges that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The Examiner further alleges that Applicants' disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation. 
13	Hochradl et al.Appl. No. 16/335,022Solely to advance prosecution, Applicants have amended claim 1. Support for the addition of the phrase "wherein the first and second fragments are not located adjacent to each other in the mature allergen" can be found in paragraph [0040] of Applicant's published specification. Addition of the specific fragment amino acid sequences results from incorporation of original claims 9-12 into claim 1. Support for specifying variants having at least 90% sequence identity with the fragments identified in amended claim 1 can be found in paragraph [0070] of Applicants' published specification. Applicant respectfully asserts that the claims as amended satisfy the enablement requirement. 
Applicant also respectfully disagrees with various statements made by the Examiner in the present context: 
1. The Examiner says, "The claims do not recite any disease to be prevented by the use of the claimed vaccines." Office Action, page 6. The Examiner's attention is directed to claims 23 and 30, which reference ragweed pollen allergy. 
2. The Examiner says, "At a minimum, claims directed to using vaccines must be directed to specifically preventing a particular disease. The 'vaccine formulation' would be unsuccessfully used to treat any other disease or disorder than the one that it is formulated to prevent." Office Action, page 6. The lack of attribution for the first statement is noted; claims are required only to meet the statutory requirements of sections 101, 102, 103 and 112. As for the second statement, consider the COVID-19 vaccines, which were developed to treat the original wild type virus. They have been found to be effective against the delta and omicron variants, which are effectively new virus variants. In any event, Applicants' 14 
Hochradl et al.Appl. No. 16/335,022specification provides ample reference to the allergens of the Amb a 1 family in connection with the claimed polypeptide constructs. 
3. The Examiner says, "Since no in vivo studies were used as model system to prevent any disorder. . . ." Office Action, page 7. Applicant's Figures 3, 6, 7, 9 and 11 show experimental results obtained from the sera of immunized/vaccinated rabbits. These are in vivo studies. See Applicants' Examples 6, 7, 9 and 10. 
4. The Examiner says, "Although, the specification describes in vitro experiments, there is no correlation on this record between the in vitro studies and the preventing allergy in currently available form for humans or animals." Office Action, page 8. This is not true. See item #3 above. 
5. The Examiner refers to an "absence of working examples providing evidence which is reasonably predictive that the genus of claimed agents are effective for in vivo use for prevention of disease. . . ." Office Action, page 8. The experiments with rabbit sera constitute working examples in this context. See item #3 above. 
The Examiner says that "[t]he claims do not recite any screening method that one could use to screen for polypeptide constructs that can be made and used commensurate in scope with the specification." Office Action, page 5. See Applicants' Example 9, with results shown in Figures 6 and 7. Polypeptide constructs KT, K2, K3, K4 and K6 are compared with the natural allergen as a control and shown to be superior. 
The Examiner says that "[t]he specification fails to provide guidance as to how to prevent (100% prevention) a ragweed pollen allergic condition using any of the recited 15 
Hochradl et al.Appl. No. 16/335,022agents... ." Office Action, page 7. In order to be patentable, an invention simply must have a utility. MPEP § 2107. Applicants' specification provides very specific guidance as to how to form materials likely to substantially mitigate a ragweed pollen allergic condition; 100% prevention is not required for patentability. 
The Examiner cites the Kristiansen and Martignago references in support of her assertion that allergen immunotherapy is not effective and that Applicants' invention cannot therefore be enabled. Office Action, pages 6-7. Kristiansen, et al., Allergen immunotherapy for the prevention of allergy: a systematic review and meta-analysis, Pediatric Allergy and Immunology 2017, 28: 18-29 (hereinafter 'Kristiansen'); Martignago, et al., Preventive actions of allergen immunotherapy: the facts and the effects in search of evidence, Clinical and Molecular Allergy 2017, 15: 13-17 (hereinafter 'Martignago'). 
The Examiner's conclusion that allergen immunotherapy is not effective is questionable: 
A certain number of studies thus far available showed that AIT, in both forms, is able to prevent the progress of allergic rhinitis into asthma and the development of new sensitizations. 
--- Martignago, abstract (where 'both forms' refers to subcutaneous immunotherapy (SCIT) and sublingual immunotherapy (SLIT)) 
Anyhow, sublingual immunotherapy (SLIT) is now a consolidated and safe practice, with proved efficacy as demonstrated by several trials. 
--- Martignago, page 13, col. 2 (references omitted) 
The Examiner seems again here to be addressing the utility requirement. The utility requirement is met because the present invention is both useful and operative. MPEP § 2164.07(I). 
16 Hochradl et al. Appl. No. 16/335,022The enablement requirement refers to the requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. 
--- MPEP § 2164 
The enablement determination is affected by the prior art: 
The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. 
--- MPEP § 2164.05(a) 
Applicant's specification provides ample direction in those areas where skilled artisans would need guidance. In other areas, such as fusion polypeptide preparation and administration of therapeutic substances, less guidance is needed because those skilled in the art would already be familiar. 
The Examiner says that Applicant's specification does not enable one skilled in the art to practice the invention without an undue amount of experimentation. Office Action, page 4. On page 6 of the Office Action, the Examiner suggests that testing an experimental vaccine would constitute undue experimentation in the enablement context. The Examiner says, "[O]ne of ordinary skill in the art would be required to perform undue experimentation to make and use the genus of vaccines encompassed for pharmaceutical use in preventing disease." Office Action, page 6. There is no need to test the entire genus; representative embodiments can be tested. If the Examiner's statements in this regard were true, no vaccine or vaccine component could ever be patented. 
A brief review of the Wands factors relating to undue experimentation might be helpful. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
17 Hochradl et al.Appl. No. 16/335,022a) The breadth of the claims: The claims have been narrowed substantially. 
Claims are now limited by small numbers of N-terminal and C-terminal peptide fragments, their combinations and variants. b) The nature of the invention: The invention relates to polypeptide constructs. 
Polypeptides are central to the study of biology and therapeutics, and vast stores of knowledge can be brought to bear on those aspects of the invention that have not been specifically described-fusion peptide preparation and handling, administration and testing of peptide therapeutics, etc. c) The state of the prior art: Therapeutics based on fragments of allergens are known and provide a basic foundation for the present invention. d) The level of one of ordinary skill: The level of one of ordinary skill is high (Ph.D. level), limiting the level of detail that is necessary in the explanations provided in Applicants' specification. e) The level of predictability in the art: Unpredictability with respect to allergen immunotherapies requires in vivo testing of the kind described with rabbits in the present application. f) The amount of direction provided by the inventor: One of skill in the art has all of the information he/she would need in order to make and use the invention. g) The existence of working examples: Commensurate with the level of unpredictability in the art, a number of working examples are provided. See the experiments with rabbit sera described in Applicants' Examples 6, 7, 9 and 10. 
18 
Hochradl et al. 
Appl. No. 16/335,022 
h) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Though some experimentation may be required in order to make the described polypeptide constructs, administer them to experimental animals and run the appropriate tests, one of skill in the art would know how to carry out these activities, and the experimentation would not be considered to be undue. 
For all of the above reasons, the Examiner is respectfully requested to withdraw her rejections of claims 1-8 and 10-32 under 35 U.S.C. § 112(a). 

The large genus of constructs encompassed by the claimed invention which may further comprise any number of additional amino acids added onto the N- and/or C-terminus of both fragments/fragment variants require a screening method to determine which constructs could be made and used commensurate in scope the claimed invention.  The claims do not recite a testable function.   The claims also encompass polypeptides with any number of the recited short peptides put together in mosaic protein.  The function of the protein will be unpredictable.  
Applicant’s arguments that K1-K6 constructs (SEQ ID NOs 56-61) can be made and used in the claimed invention is unpersuasive because SEQ ID NOs 56-58 and 60 are not encompassed by the claimed invention and SEQ ID NOs 59 and 61 both encompass only SEQ ID NO:4.  None of the cited examples comprise SEQ ID Nos 2, 3 or 5.  However, even if those constructs were all encompassed by the instant claim recitations, they would be an insufficient number of species to provide enablement for the broad genus of polypeptide constructs encompassed which could be made and used for therapeutic purposed.
It is the Examiner’s position that claim 23 is not directed to a vaccine. Claims 29 and 31-32 are directed to a vaccine without the recitation of a disease to be prevented.  Applicant’s additional arguments about the vaccine claims are unpersuasive.  Applicant’s specification does not provide a single example of in vivo prevention of allergic disease.  Figures 3, 6, 7, 9, and 11 do not show any studies of preventing disease which is required for a vaccine claim for all the reasons set forth supra.  There must be a rigorous correlation of biological activity between the disclosed in vitro activity and an in vivo effectiveness to establish a method of preventing disease using a polypeptide construct or “vaccine”.  The enablement standard for a vaccine is higher based on what defines a vaccine as set forth in Kuby et al., so the claims reciting a genus of constructs which encompass embodiments which have not been demonstrated to exhibit the requirements of a vaccine including in vivo effectiveness to prevent allergic disease are not enabled.  The demonstration of treatment is insufficient to enable claims directed to vaccines and prevention of disease using vaccines.  
	The rejection stands for reasons of record. 

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 1-12, 22-23 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Griffith et al. (PTO-892 mailed on 10/04/2021; Reference U). 
	Griffiths et al. teaches the Amb a 1.1 (1 isoform), 1.2 (2 isoforms), 1.3 and 1.4 (3 isoforms) in Figure 2 and nucleic acids and vectors encoding them (In particular, whole document). These Amb a 1 polypeptides comprise all of SEQ ID NOs 1-10 and 25-44, 59, 62-70  as evidenced by Figure 2 in the reference.  The reference teaches ragweed pollen extract compositions which comprise the allergens having the sequences isolated.  (In particular, page 297, whole document)
	The reference teachings anticipate the claimed invention.   
	Applicant’s arguments have been fully considered but are not persuasive.
	Applicant argues that the claims do not read on naturally occurring proteins.  
It is the Examiner’s position that the claims read on naturally occurring proteins. Applicant is arguing limitations into the claims that are not present.  All that is required is that the polypeptide comprises the requisite fragments.  The construct may absolutely comprise additional amino acids which are present in the naturally occurring allergen.
	 The rejection stands for reasons of record.
14.	Claims 1-12, 23 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2008/098749 (IDS filed on 03/20/2019). 
WO 2008/098749 teaches the Amb a 1.3 isoform in Figure 14 which encompasses SEQ ID NOs 4, 9 and 11. The reference teaches ragweed allergen compositions which comprise the allergens.  
The reference teachings anticipate the claimed invention.
15.	No claim is allowed.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
August 13, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644